SEPARATION AND GENERAL RELEASE AGREEMENT





THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the "Agreement") is made between
Louis E. Vogt ("Vogt") and Associated Estates Realty Corporation ("Associated"
or the "Company") (jointly referred to as the "Parties").



WHEREAS, Vogt has been employed through the present by Associated as its
President and Chief Operating Officer and currently serves as a member of its
Board of Directors;



WHEREAS, Vogt has agreed to resign from his positions of President and Chief
Operating Officer of Associated and as a member of its Board of Directors,
effective immediately; and



WHEREAS, Associated has agreed to provide Vogt with certain separation and
related payments and benefits as set forth in this Agreement;



NOW, THEREFORE, in consideration of the promises made herein, Associated and
Vogt hereby agree as follows:



1. Resignation of Employment. Vogt hereby resigns from his positions as
President and Chief Operating Officer of Associated and any other positions he
holds with any of Associated's affiliated entities other than MIG II Realty
Advisors, Inc., effective immediately.



2. Resignation from Director Positions. Vogt hereby resigns from any and all
Board of Director positions he holds with Associated and any of its affiliated
entities, effective immediately. Vogt agrees to execute promptly any documents
or agreements requested by Associated to evidence such resignation.



3. Employment with MIG II Realty Advisors, Inc. Vogt shall continue his
employment as President of MIG II Realty Advisors, Inc., (the "Advisor") on an
at-will basis and shall receive as compensation for such services during the
duration of such employment an annualized salary of Two Hundred Fifty Thousand
Dollars ($250,000.00) and all health, dental, life insurance, long term
disability insurance and 401(k) benefits which he enjoyed immediately prior to
his resignation from employment with Associated. Vogt shall not be entitled to
any other rights, benefits or privileges by reason of such employment other than
as provided in the preceding sentence. Either Party shall have the right to
terminate Vogt's employment with the Advisor on five (5) days' written notice to
the other Party (such date of termination date being herein referred to as the
"MIG Separation Date").



4. Separation and Related Payments.



(a) Separation Payments. Associated shall provide Vogt with a lump sum payment
equal to Three Hundred Twenty Two Thousand Four Hundred Fifty Dollars
($322,450).



Associated shall make the separation payment specified above (the "Separation
Payment") to Vogt within three (3) business days after the Effective Date of
this Agreement as defined in Paragraph 9 of this Agreement.



(b) Company Benefits. Effective as of the MIG Separation Date, Vogt and his
beneficiaries have the right to continue his group health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA") for eighteen
(18) months. Vogt will receive a letter outlining his and his beneficiaries'
rights to continued medical coverage under COBRA, the rate for their then
current coverage, and the terms and conditions for electing and maintaining such
coverage. If Vogt exercises his right to continued group health coverage for
himself and his beneficiaries under COBRA, then Associated will pay the cost of
their COBRA premiums (x) for a period of twelve (12) months or (y) until Vogt
elects to discontinue benefit coverage under COBRA, whichever occurs sooner.



(c) Legal Fees. Associated agrees to pay up to Twenty Thousand Dollars
($20,000.00) of actual legal fees and expenses incurred by Vogt in connection
with his obtaining advice regarding and the negotiation and drafting of
documents concerning his resignation from employment with Associated, his
resignation from Associated's Board of Directors, his continued employment with
the Advisor and related issues. Such payment shall be made by check made payable
to Vogt's counsel, Goodwin Procter LLP, within fifteen (15) days of receipt by
Associated of an invoice specifying the amount of such fees and expenses. Any
legal fees and expenses in excess of $20,000.00 shall be paid by Vogt.



5. Stock Options.



(a) As of the Effective Date of this Agreement as defined in Paragraph 9, and in
lieu of any and all prior, existing or future rights to vesting under the
Associated Estates Realty Corporation Equity-Based Incentive Compensation Plan
(the "Omnibus Plan") and the Associated Estates Realty Corporation Year 2001
Equity Incentive Plan (the "2001 Plan") (collectively the "Equity Plans"), Vogt
shall be one hundred percent (100%) vested in the following stock option grants
(the "Vested Options"):



Vested Stock Options



Number of Grant Expiration Grant Options Option Vested Date Date Type Granted
Price Options 02/24/2000 02/24/2010 Incentive 8,037 $8.6250 8,037 02/24/2000
02/24/2010 Non-Qualified 35,963 $8.6250 35,963 08/16/2000 08/16/2010
Non-Qualified 47,000 $8.0625 47,000 Total vested stock options 91,000





(b) Vogt shall have the right to exercise none, some or all of the Vested
Options for a period of twenty-four (24) months commencing on the Effective
Date, in any manner consistent with the terms of the Equity Plans.



(c) Any and all other unvested stock options shall be forfeited.



6. Restricted Shares. Vogt shall retain all rights with respect to the
restricted share grants as set forth in the chart immediately below under the
Omnibus Plan and the 2001 Plan and the restricted shares as set forth in the
chart immediately below which are unvested as of the Effective Date of this
Agreement.





Restricted Shares Grants Retained



Restricted Shares Not Vested as of Vesting Date Restricted Effective Date for
Currently Shares (The "Currently Unvested Grant Date Plan Granted Unvested
Shares") Shares 02/24/2000 Omnibus Plan 4,400 1,467 02/24/2003 08/16/2000
Omnibus Plan 4,700 1,567 02/24/2003 02/28/2001 2001 Plan 18,124 6,041

6,041

02/28/2003



02/29/2004

02/27/2002 Omnibus Plan 6,595 2,199



2,198

02/27/2003



02/27/2004





All entitlements to any restricted shares other than those set forth in the
table immediately above shall become null and void and of no further force or
effect.



7. General Release by Vogt. In consideration of the representations and
covenants undertaken by Associated, including without limitation the Separation
Payments and related benefits described in Paragraphs 4, 5 and 6 of this
Agreement, Vogt releases, discharges, and promises not to sue Associated and its
subsidiaries, affiliates, and related companies, and any and all of its or their
current or former directors, officers, members, employees, attorneys,
representatives, insurers, agents, predecessors, successors, and assigns
(individually and collectively the "Associated Releasees"), from and with
respect to any and all claims, actions, suits, liabilities, debts,
controversies, contracts, agreements, obligations, damages, judgments, causes of
action, and contingencies whatsoever, including attorneys' fees and costs, in
law or in equity, known or unknown, suspected or unsuspected, asserted or
unasserted, which against the Associated Releasees, Vogt and his heirs,
administrators, executors, successors, assigns, and attorneys ever had, now
have, or hereafter can, shall, or may have for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world to the date
of this Agreement. This includes, without limitation, (i) any claims for
compensation, salary, bonus or similar benefit, severance pay, vacation pay,
life insurance, disability benefits, health or medical insurance, or any other
fringe benefit; (ii) any claims under any federal, state, or local law,
regulation, or ordinance, including without limitation any claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Family Medical Leave Act; (iii) any
claims under common law; and (iv) all claims and benefits under the Company's
Supplemental Executive Retirement Plan, which benefits are hereby forfeited in
accordance with the terms of such Plan. The Parties intend this release to be a
general release of any and all claims to the fullest extent permissible by law;
provided, however, that nothing in this Agreement shall in any manner affect the
respective rights and obligations of Vogt and Associated pursuant to the Second
Amended And Restated Agreement And Plan Of Merger By And Among Associated and
MIG Realty Advisors, Inc ("MIGRA) and MIGRA Stockholders dated April 16, 1998,
as amended, and all ancillary documents in connection therewith, including
without limitation that certain Contribution And Partnership Interest Purchase
Agreement dated April 23, 1998 and the documents executed in connection
therewith (collectively the "Merger Agreements"). Furthermore, nothing herein
shall affect Vogt's rights under the terms of any Associated 401(k) plan.



8. General Release by Associated. In consideration of the representations and
covenants undertaken by Vogt as set forth in this Agreement, Associated
releases, discharges, and promises not to sue Vogt, from and with respect to any
and all claims, actions, suits, liabilities, debts, controversies, contracts,
agreements, obligations, damages, judgments, causes of action, and contingencies
whatsoever, including attorneys' fees and costs, in law or in equity, known or
unknown, suspected or unsuspected, asserted or unasserted, which against Vogt,
the Associated Releasees ever had, now have, or hereafter can, shall, or may
have for, upon, or by reason of any matter, cause, or thing whatsoever from the
beginning of the world to the date of this Agreement. The Parties intend this
release to be a general release of any and all claims to the fullest extent
permissible by law; provided, however, that nothing in this Agreement shall in
any manner affect the respective rights and obligations of Vogt and Associated
pursuant to the Merger Agreements.



9. Older Worker Benefit Protection Act Disclosure. Vogt recognizes that as part
of his agreement to release any and all claims against the Associated Releasees,
he is releasing claims for age discrimination under the Age Discrimination in
Employment Act, although Vogt has never asserted such claims. Accordingly, he
has a right to reflect upon this Agreement for a period of twenty-one (21) days
before executing it, and he has an additional period of seven (7) days after
executing this Agreement to revoke it under the terms of the Older Worker
Benefit Protection Act. This Agreement shall be effective upon the expiration of
the seven (7) day revocation period (the "Effective Date"). By his signature
below, Vogt represents and warrants that he has been advised to consult with an
attorney of his own choosing, that he has been given a reasonable amount of time
to consider this Agreement, and that if he signs this Agreement prior to the
expiration of the twenty-one (21) day review period, he is voluntarily and
knowingly waiving his twenty-one (21) day review period.



10. Non-Solicitation.



(a) Non-Solicitation of MIG II Realty Advisors, Inc. Clients. Vogt agrees that
effective as of the date of this Agreement and for a period of twelve months
following the Effective Date (the "Restrictive Period"), he will not, directly
or indirectly solicit the business of any current client of the Advisor (the
"Restricted Clients") or solicit or encourage any of the Restricted Clients to
terminate its or their business relationship with the Advisor. For the purposes
of this Agreement, "Restricted Client" shall mean: San Jose Police and Fire; San
Jose Federated; California State Teachers Retirement System; Detroit Police and
Fire; Detroit General Retirement System; Verizon; and Oakland County, Michigan;
provided, however, that nothing in this Agreement shall prohibit Vogt from
communicating with or soliciting the business of any Restricted Client solely in
connection with any proposed acquisition of the Advisor by Vogt or any entity
sponsored by Vogt in which he is a principal owner. Such communication or
solicitation by Vogt shall cease at the expiration of a thirty (30) day period
commencing on the Effective Date unless otherwise agreed by the Parties in
writing. Moreover, notwithstanding anything to the contrary in this Agreement,
the obligations of Vogt under this subparagraph 10(a) shall become immediately
null and void in the event that Vogt, directly or indirectly, acquires an
ownership interest in the Advisor.



(b) Non-Solicitation of Employees. Vogt agrees that during the Restrictive
Period, he will not, directly or indirectly, recruit, solicit or induce any
current employee of the Company to terminate his or her employment with the
Company; provided, however, that if Vogt and the Company agree to engage in
discussions regarding a possible acquisition of the Advisor by Vogt, the Parties
agree to negotiate in good faith as to which employees may be hired by the
Advisor and thereby excluded from the restriction set forth in this subparagraph
10(b) solely for such purpose.



11. Press Release. Associated agrees to issue a press release substantially in
the form of attached Exhibit "A" promptly following the execution of this
Agreement.



12. Non-Disparagement. The Parties agree that neither Associated, its officers
and employees nor Vogt shall engage in any conduct that is injurious to the
other's reputation or interest, including but not limited to publicly
disparaging (or inducing or encouraging others to publicly disparage) the other.



13. No Admission. The Parties expressly deny any liability, or violation of any
agreement with the other party or of federal, state, or local laws, regulations
or ordinances. Accordingly, while this Agreement resolves all issues between the
Parties relating to any liability or violation of any such agreement or state,
federal, or local laws, regulations or ordinances, this Agreement does not
constitute an adjudication or finding on the merits and is not, and shall not be
construed as, an admission by the Parties of liability or any violation of such
agreement or of any state, federal, or local laws, regulations or ordinances.
Moreover, neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceeding as evidence of or an
admission by the Parties of any liability or violation of such agreement or of
any state, federal, or local laws, regulations or ordinances.



14. Modification. This Agreement may be modified or amended only by a written
instrument duly signed by each of the Parties hereto or their respective
successors or assigns.



15. Controlling Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Ohio, without regard to principles of
conflict of laws.

16. Entire Agreement. This Agreement constitutes and contains the complete
understanding of Vogt and Associated with respect to the subject matter
addressed in this Agreement, and supersedes and replaces all prior negotiations
and all agreements, whether written or oral, concerning the subject matter of
this Agreement. This is an integrated document.



17. Severability. If any provision of this Agreement is held invalid, such
invalidation shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provision or application, and to
this end the provisions of this Agreement are declared to be severable.



18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to constitute an original but all of which shall
constitute one and the same instrument. Photographic or facsimile copies of such
signed counterparts may be used in lieu of the originals for any purpose and
shall be deemed to be the originals thereof.



19. Knowing and Voluntary Waiver. By their signatures below, the Parties
represent that they understand all of the terms of this Agreement, agree to all
of the terms of this Agreement, including without limitation the releases in
Paragraphs 7 and 8 of this Agreement, and have signed this Agreement voluntarily
with full understanding of its legal consequences.



20. Company Property. On or before the MIG Separation Date, Vogt shall return to
the Company all files, records, documents, reports, and other business
equipment, keys, credit card, computers and other Company property in his
possession or control and Vogt agrees not to keep, transfer or use any copies or
excerpts of the foregoing items.



21. Confidentiality. Vogt agrees to keep strictly confidential the existence and
terms of this Agreement and not to disclose them to any person or entity, other
than his immediate family, his attorney, financial advisor, or except as the law
may require or his attorney may recommend to protect his legal interest to
enforce this Agreement. The Company will keep strictly confidential the
existence and terms of this Agreement except to its employees on a "need to
know" basis and to its attorney, accountants and except as the law may require,
including without limitation any disclosure required by the securities laws or
regulations.



22. Trade Secrets. Vogt agrees not to disclose, divulge, discuss, copy or
otherwise use or suffer to be used in any manner, contrary to the interests of
the Company or any of its affiliated entities, any confidential information
relating to the Company's or any of its affiliated entities, operations,
properties or otherwise to its or their particular business or other trade
secrets of the Company or any its affiliated entities; provided however, that
the foregoing restrictions shall not apply to the extent such information (i) is
in the public domain or becomes obtainable in the public domain except by reason
of a breach of this Agreement by Vogt; (ii) was not acquired by Vogt in
connection with his employment with the Company; (iii) is required to be
disclosed by law; or (iv) is necessary in order for Vogt to perform his duties
as provided in Section 3 of this Agreement.



IN WITNESS WHEREOF, the Parties to this Agreement, intending to be legally
bound, have caused this Agreement to be executed as of the 20th day of August
2002.





ASSOCIATED ESTATES REALTY CORPORATION





/s/ Louis E. Vogt By: /s/ Jeffrey I. Friedman

Louis E. Vogt Jeffrey I. Friedman

Its: Chairman and CEO